WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in denying relator’s request for a jury trial. La.Code Civ.Proc. art. 1732(6) only affects suits that have been filed after the amendment’s effective date. Cambridge Corner Corp. v. Menard, 525 So.2d 527 (La.1988); Marks v. Petroleum Helicopters, Inc., an unreported decision bearing Number W89-447 on the Docket of the Court rendered on May 1, 1989. Since C.C.P. art. 1732(6) was not effective until September 7, 1988 and since this suit was filed on May 21, 1986, relator is entitled to a jury trial.
IT IS ORDERED that the trial court’s judgment striking relator’s prayer for a jury trial be and the same is hereby reversed.